DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-9, 11, and 12 are pending. Claims 10 and 13 are canceled. Claims 1-9, 11, and 12 are rejected. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite because the meaning of the phrase “wherein the infant formula does not comprise a further emulsifier” is not clear. Claim 5 depends from claim 1. Neither claim establishes the presence of an emulsifier. Therefore, it is not clear 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Ao et al., US 2015/0305359 A1. 
Regarding claim 1: Ao discloses infant formula (para 0018) comprising protein (para 0030), carbohydrate (para 0030) and fat (para 0030). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02.
In the present case, Ao discloses at least one non-dairy protein may be potato protein (para 0052). Since Ao clearly names the species (potato protein), the species (potato protein) is anticipated. 
With respect to the “major source of protein”: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 

Regarding claim 3: Ao discloses intact protein, partially hydrolyzed protein, and extensively hydrolyzed protein (para 0053). 
Regarding claim 4: Ao discloses the formula may include free amino acids (para 0057). 
Regarding claim 5: Ao does not require the presence of a further emulsifier. Ao discloses the formula “may optionally include one or more emulsifiers” (para 0120). Since one or more emulsifiers are expressly optional. Ao is encompassed within the breadth of the recited infant formula that “does not comprise a further emulsifier”. 
Regarding claim 6: Ao discloses the formula may be a powder (para 0121). 
Regarding claim 7: The phrase "in the form of a reconstituted infant formula" is a process limitation in the product claim. The phrase implies a powdered formula that is reconstituted into a liquid form. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, the process limitations suggest an infant formula in liquid form. 
In the present case, Ao discloses the formula may be a liquid, a liquid concentrate, or a ready-to-use product (para 0121). Therefore, Ao is encompassed within the breadth of the product suggested in the process limitations. 
Additionally, Ao discloses the formula may be a reconstituteable powdered milk substitute (para 0121). As such, the composition is capable of undergoing the process limitation suggested in the product claim. 

Regarding claim 11: Ao discloses administering (para 0004) a formula (nutritional composition, para 0004) to a administering to a pediatric subject (0004). Ao discloses the phrase “pediatric subject” may refer to infants (para 0020). 
Infant formula 
Ao discloses infant formula (para 0018) comprising protein (para 0030), carbohydrate (para 0030) and fat (para 0030). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02.
In the present case, Ao discloses at least one non-dairy protein may be potato protein (para 0052). Since Ao clearly names the species (potato protein), the species (potato protein) is anticipated. 
With respect to the “major source of protein”: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
Regarding claim 12: Ao discloses the infant has cow's milk protein allergy (pediatric subject having allergies to cow's milk, para 0001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ao et al., US 2015/0305359 A1.
If Ao fails to anticipate the claims, then Ao renders them obvious. 
Regarding claim 1: Ao discloses infant formula (para 0018) comprising protein (para 0030), carbohydrate (para 0030) and fat (para 0030). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
In the present case, Ao discloses at least one non-dairy protein may be potato protein (para 0052). Therefore, the selection of potato protein for use as the protein source is obvious. 
With respect to the “major source of protein”: The limitation is obvious for the following reasons. 
First, selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.

Regarding claim 2: Selecting potato protein as the protein means potato protein is the only protein source. The only protein source is 100% of the protein. Therefore, Ao is within the breadth of the recited “at least about 75% by weight of the total protein is potato protein”. 
Regarding claim 3: Ao discloses intact protein, partially hydrolyzed protein, and extensively hydrolyzed protein (para 0053). 
Regarding claim 4: The discussion of MPEP 2144.05 II applies here as above. In the present case, Ao discloses at least one non-dairy protein may be potato protein (para 0052). Ao discloses the formula may include free amino acids (para 0057). Therefore, the concentration of potato protein (“major source of protein”) and free amino acids represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 5: Ao does not require the presence of a further emulsifier. Ao discloses the formula “may optionally include one or more emulsifiers” (para 0120). Since one or more emulsifiers are expressly optional. Ao is encompassed within the breadth of the recited infant formula that “does not comprise a further emulsifier”. 
Regarding claim 6: Ao discloses the formula may be a powder (para 0121). 
Regarding claim 7: The phrase "in the form of a reconstituted infant formula" is a process limitation in the product claim. The phrase implies a powdered formula that is reconstituted into a liquid form. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the 
In the present case, Ao discloses the formula may be a liquid, a liquid concentrate, or a ready-to-use product (para 0121). Therefore, Ao is encompassed within the breadth of the product suggested in the process limitations. 
Additionally, Ao discloses the formula may be a reconstituteable powdered milk substitute (para 0121). As such, the composition is capable of undergoing the process limitation suggested in the product claim. 
Regarding claim 8: The discussions of MPEP 2131.02 and MPEP 2144.07 apply here as above. Ao discloses the formula may include lactose (para 0075). Therefore, the selection of lactose as a carbohydrate source is obvious. 
Regarding claim 9: 
(a) 1.8-3.2 g protein per 100 kcal
Ao discloses the nutritional composition comprises protein in ranges of up to about 7 g/100 kcal; and between about 1 and about 5 g/100 kcal (para 0052). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
(b) 9-14 g carbohydrate per 100 kcal
Ao discloses the nutritional composition comprises carbohydrate ranges of between about 5 and about 25 g/100 kcal; between about 6 and about 22 g/100 kcal; and between about 12 g and about 14 g/100 kcal (para 0075). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
 (c) 4.0-6.0 g lipids per 100 kcal
Ao discloses the nutritional composition comprises fat or lipid source in range of up to about 7 g/100 kcal; and about 3 g/100 kcal to about 7 g/100 kcal (para 0071). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 11: Ao discloses administering (para 0004) a formula (nutritional composition, para 0004) to a administering to a pediatric subject (0004). Ao discloses the phrase “pediatric subject” may refer to infants (para 0020). 
Infant formula 
Ao discloses infant formula (para 0018) comprising protein (para 0030), carbohydrate (para 0030) and fat (para 0030). 
wherein the major source of protein is potato protein 
A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. Additionally, it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. 
In the present case, Ao discloses at least one non-dairy protein may be potato protein (para 0052). Therefore, the selection of potato protein for use as the protein source is obvious. 
With respect to the “major source of protein”: The limitation is obvious for the following reasons. 
First, selecting potato protein as the protein means potato protein is the only protein source. The only protein source is within the breadth of the recited “major source of protein”. 
Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II.
In the present case, Ao discloses at least one non-dairy protein may be potato protein (para 0052). Therefore, the concentration of potato protein (“major source of 
Regarding claim 12: Ao discloses the infant has cow's milk protein allergy (pediatric subject having allergies to cow's milk, para 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619